WALLACE, Judge.
We affirm the postconviction court’s denial of Victor Miller’s motion filed under Florida Rule of Criminal Procedure 3.800(a) because Mr. Miller did not demonstrate where in the record it can be shown that he is entitled to relief. See Johnson v. State, 60 So.3d 1045, 1051 n. 2 (Fla. 2011). However, our affirmance is without prejudice for Mr. Miller to file a facially sufficient motion.
Although we affirm the denial of Mr. Miller’s motion, we note that constructive possession of a firearm cannot support the imposition of a minimum mandatory sentence enhancement under sections 775.087(1)-(2), Florida Statutes (2000). See Irons v. State, 851 So.2d 798, 798 (Fla. 2d DCA 2003).
Affirmed without prejudice.
SILBERMAN and MORRIS, JJ., Concur.